Citation Nr: 1113665	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for right knee arthritis, to include as secondary to a service connected disability.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the benefits on appeal.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

To establish jurisdiction over the new and material issue on appeal, the Board must first consider whether new and material evidence has been received sufficient to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for right knee arthritis has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

In July 2010, the Board remanded the Veteran's appeal for compliance with procedural due process requirements.  Specifically, the Board asked the RO to schedule the Veteran for a personal hearing at the Cleveland RO before a Veterans Law Judge.  Pursuant to the Board remand, the Veteran was scheduled for, and testified at, a videoconference hearing in January 2011, which was conducted before the undersigned Acting Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  
The Board also observes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran waived the RO's initial consideration of the evidence in January 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues adjudicated herein have been obtained.  

2.  An unappealed September 1979 rating action denied service connection for right knee arthritis, on the basis that the evidence did not show that such condition was incurred in and/or causally or etiologically related to military service.  

3.  Evidence received since the September 1979 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for right knee arthritis.  

4.  The Veteran has been shown to have right knee arthritis that is causally or etiologically related to his military service.  

5.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The September 1979 rating decision which denied service connection for right knee arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the September 1979 rating decision is new and material, and the previously denied claim for service connection for right knee arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, the arthritis in his right knee was incurred during his period of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

4.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claim for service connection for arthritis of the right knee.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Additionally, with regard to the merits of the Veteran's service connection claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for arthritis of the right knee and bilateral hearing loss, no further discussion of the VCAA is required with respect to either of these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Claim to Reopen

In the current appeal, the Veteran contends that his current right knee arthritis is related to his military service.  Specifically, he maintains that his right knee condition was incurred in service, and his service-connected left knee disability contributed to, and further aggravated, his current right knee condition.  See January 2011 Hearing Transcript, p. 11.  In this regard, the Board notes that further review of the claims folder indicates that service connection for right knee arthritis was denied by the RO in the September 1979 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

The Veteran filed an application to reopen his claim seeking service connection for the right knee arthritis in November 2006.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the September 1979 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for his right knee arthritis was previously considered and denied in the September 1979 rating decision.  The evidence associated with the Veteran's claims file at the time of the September 1979 rating decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; a VA examination report dated in September 1970; VA treatment records dated from November 1978 to May 1979; the July 1979 VA examination report; and the Veteran's own lay assertions.  In the decision, the RO indicated that there was no evidence of an in-service injury or arthritis of the right knee during the Veteran's active military service.  Also, based on the evidence of record, the RO determined that, while the Veteran had a current diagnosis of degenerative arthritis in his right knee, the left knee condition did not contribute to the Veteran's right knee condition.  

The evidence associated with the claims file subsequent to the September 1979 rating decision includes, but is not limited to, VA treatment records dated from December 1978 to October 1979, all of which are date stamped as having been received by the RO in October 1979; private medical records issued by Dr. D.F., dated from October 2003 to February 2005; a September 2007 private treatment report issued by Dr. S.N.; a November 2007 Statement submitted by an attorney in support of the Veteran's claim; an August 2008 private medical opinion issued by Dr. S.N.; a January 2009 private medical opinion issued by Dr. D.F.; a January 2009 Statement submitted by the Veteran in support of his claim; and the Veteran's hearing testimony from his January 2011 videoconference hearing.  

In the September 2007 private treatment report, the Veteran provided a history of on-going bilateral knee pain for the past few years.  The private physician, Dr. S.N., reviewed the Veteran's service treatment records and discussed his medical history, taking note of the January 1968 clinical record which reflected there to be "x-ray evidence of osteochondritis dessicans of the right knee (03/21/1967)," as well as lateral effusion in the bursa of the knee joint.  Dr. S.N. further noted that the Veteran had undergone total knee replacement surgery on separate occasions for both the right and left knees in 2005.  In his report, Dr. S.N. observed that there was significant documentation, as well as a letter from Dr. D.F., indicating that the Veteran's left knee osteoarthritis caused him to offload his weight and increase the demands on his right knee.  Based on his review of the Veteran's medical records and physical examination of the Veteran, Dr. S.N. concluded that the in-service discovery of right knee osteochondritis dessicans, as well as increasing pressure from the service-connected left knee disability, both contributed to the Veteran's current right knee condition.  Specifically, Dr. S.N. wrote that there were two cause and effect relationships: "one directly in the right knee documented. . .in 1967 and then an indirect increased offloading of his service-connected left knee onto [the] right knee."  

In an August 2008 progress report, Dr. S.N. further determined that the "fairly large defect in [the Veteran's] medial femoral condyle over the years had a 1:1 correlation between osteochondritis dessicans and the development of osteoarthritis. . . ."  According to Dr. S.N., "the documented condition of osteochondritis dessicans by itself, as well as the nontreatment by the VA has resulted in [the Veteran's] osteoarthritis. . . ."  

The Veteran's private treating physician, Dr. D.F., issued a letter in January 2009, wherein he opined that "degenerative arthritis of the right knee was not only. . . a result of the added stress from the left knee but also. . . a result of [the] osteochondritis desiccans."  He explained that osteochondritis desiccans "is a destruction due to avascular necrosis of the distal femur" which causes joint irregularity and is directly related to degenerative arthritis at a later date.  In conclusion, Dr. D.F. came to the resolution that the Veteran's right knee arthritis is not only secondary to added stress from his service-connected left knee, but also related to the osteochondritis desiccans noted in his service records dated in 1967 and 1968.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1979 rating decision, and finds that it constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right knee condition.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the September 2007 and August 2008 private treatment reports, in conjunction with the January 2009 private medical opinion to be material because they relate to an unestablished fact that is necessary to substantiate the claim.  In this regard, the Board notes that this evidence shows that the Veteran has been treated for and diagnosed with degenerative arthritis in the right knee.  The evidence also provides a potential etiological link between the Veteran's right knee arthritis and service.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since September 1979 warrants a reopening of the Veteran's claim of service connection for right knee arthritis, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

III.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

      A.  Right Knee Arthritis

The Veteran maintains his current right knee arthritis was incurred in service.  He also asserts that his right knee condition is secondary to his service-connected left knee disability.  
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Turning to the service treatment records, the March 1966 examination conducted pursuant to his enlistment in the military was negative for any complaints, treatment or diagnosis of any type of knee condition.  Clinical evaluation of his lower extremities was shown to be normal, and the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Veteran also denied any history of knee trouble in his March 1966 medical history report.  

A March 1967 chronological record of medical care reflects the Veteran presented at the hospital emergency room with complaints of "r[ight] knee effusion," and was referred to an orthopedic clinic for evaluation.  Documentation dated in January 1968 indicates that the Veteran underwent an X-ray of his right knee in March 1967, the results of which revealed findings of osteochondritis dessicans.  The health care provider also noted that the Veteran "has lateral effusion in [the] bursa," and that prolonged standing led to an aggravated feeling and locking in his knee.  An October 1968 X-ray of the right knee produced negative results, but the treatment provider noted the Veteran's complaints of swelling and pain in his right knee, as well as evidence of "old osteochondritis dessicans."  As will be discussed in greater detail below, the Veteran also suffered a shrapnel wound in both his lower extremities, to include his right thigh, while serving in Vietnam.  Results from a radiographic report of the right knee, dated on November 22, reflect "a bony exostosis noted medially, the distal right femur, metaphyseal area."  

During a November 1969 periodic evaluation, it was noted that the Veteran experienced difficulty bending his left knee towards his rear end.  However, he did not mark to have or to have had any problems with his right knee, and the clinical evaluation was clear for any abnormalities in the lower extremities.  The April 1970 examination conducted pursuant to the Veteran's separation from service was also negative for any evidence of pain or discomfort in the right knee.  The Veteran denied a history of a trick or locked knee, there were no notations or findings of right knee problems, and the section entitled Physician's Summary and Elaboration of all Pertinent Data focused on the Veteran's left knee condition.  In addition, while the Summary of Defects and Diagnoses section reflects the Veteran's dislocated left patella, there was no evidence of right knee problems, and the clinical evaluation of his lower extremities was also shown to be normal.  

The Veteran was service-connected for his left knee disability in October 1970.  He subsequently sought service connection for his right knee condition as secondary to his left knee disability in November 1978.  At a December 1978 VA consultation, the Veteran presented with complaints of a grinding sensation underneath both the right and left patella, and was instructed on "isometric quad and straight leg raising exercises for both legs."  A December 1978 radiographic report of the right knee revealed "minimal degenerative arthritis of the patella-femoral compartment of the knee" which may represent "condromaliacia changes alone or possibly residual and old osteocondral fracture or osteocondritis desiccans."  The Veteran was diagnosed with bilateral patellar chondromalacia in both knees, and his condition was shown to have improved in the right knee and worsened in the left.  See May 1979 treatment note.  The remainder of the VA treatment records focus on treatment for the service-connected left knee condition, and are clear for any complaints of or treatment for the right knee condition.  

Private treatment records dated between October 2003 to February 2005 reflect continual care and treatment for the Veteran's bilateral knee condition.  During his visits with his private treating physician Dr. D.F., he received routine corticosteroid injections to help relieve the pain, and described the pain as "diffuse" and "aching" in nature, noting that that pain was primarily located in the medial aspect of the knee.  A January 2004 treatment note reflects a diagnosis of bilateral degenerative arthritis.  During a November 2004 treatment visit, the Veteran underwent an X-ray of both knees, the findings of which showed "significant narrowing of the medial compartment of the right knee."  The December 2004 treatment note reflects the Veteran's plans to undergo total knee arthroplasty in the left knee, and the February 2005 treatment note indicates he was scheduled to have a right knee arthroplasty as well.  

As previously discussed above, Dr. S.N. noted that the Veteran did undergo total knee replacement surgery in both the right and left knee in 2005, and "had done fairly well with these."  See September 2007 private treatment report.  Dr. S.N. also referenced a letter from Dr. D.F., which reportedly states that the Veteran's left knee osteoarthritis causes him to offload his weight and increase the demand on his right knee.  (The Board notes that the referenced letter issued by Dr. D.F. does not appear to be associated with the Veteran's claims file.)  In addition, Dr. S.N. took note of the January 1968 clinical record, which indicated that the impression derived from the March 1967 X-ray films revealed findings of osteochondritis desiccans in the right knee.  It was also noted that the Veteran had lateral effusion in his right knee and prolonged standing gave him an "aggravated feeling and locks."  According to Dr. S.N., the in-service discovery of osteochondritis dessicans, as well as the increasing pressure in the right knee due to the service-connected left knee condition, both contributed to the Veteran's current right knee condition.  

An August 2008 progress report issued by Dr. S.N. also relates the in-service onset of osteochondritis desiccans in the right knee to the Veteran's current right knee arthritis.  Specifically, Dr. S.N. wrote that the large defect in the Veteran's medial femoral condyle over the years "had a 1:1 correlation between [osteochondritis dessicans] and the development of osteoarthritis."  Dr. S.N. concluded that the documented condition of osteochondritis dessicans by itself, as well as its nontreatment by the VA, resulted in the Veteran's osteoarthritis.  

As previously mentioned above, a private medical letter was submitted by Dr. D.F. in January 2009, wherein he indicated that he reviewed the Veteran's service treatment records, and observed evidence of right knee problems during his years in service.  Based on his review of the medical records, Dr. D.F. opined that "degenerative arthritis of the right knee was not only. . . a result of the added stress from the left knee but also. . . a result of [the] osteochondritis desiccans."  He explained that osteochondritis desiccans "is a destruction due to avascular necrosis of the distal femur" which causes joint irregularity and is directly related to degenerative arthritis at a later date.  According to Dr. D.F., the Veteran's right knee arthritis is not only secondary to increased pressure from the service-connected left knee, but also directly related to the osteochondritis desiccans noted in his medical records dated in 1967 and 1968.

The Board finds that the Veteran's service treatment records provide documentation which reflects the incurrence of osteochondritis desiccans in the right knee, and his post-service private and VA treatment records demonstrate his current diagnosis of degenerative arthritis in the right knee.  Furthermore, given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he has experienced pain and discomfort in his right knee since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

Indeed, during his January 2011 Videoconference hearing, the Veteran discussed seeking treatment for his right knee problems in service, and indicated that his right knee pain has bothered him since service and has progressively gotten worse throughout the years.  See Hearing Transcript, pp. 10, 14.  He also submitted several positive medical opinions from two private physicians.  The September 2007 and August 2008 opinions issued by Dr. S.N., in conjunction with the January 2009 opinion issued by Dr. D.F., encompass a review of the Veteran's medical records, thorough physical evaluations of his right knee, and opinions addressing the etiological relationship between the Veteran's right knee condition and service.  In addition, the January 2009 private medical letter includes a thorough rationale which substantiates the conclusion reached.  

Furthermore, the September 2007 and January 2009 opinions not only relate the Veteran's current right knee condition to the in-service incurrence of osteochondritis desiccans, but further link his current right knee arthritis to his service-connected left knee condition.  The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, the Veteran's medical records reflect a diagnosis of osteoarthritis in the right knee, and he is currently service-connected for his left knee disability; therefore Wallin elements one and two have been satisfied.  

With regard to whether there is a nexus between the Veteran's service-connected disability and his current disability, the Board turns to the September 2007 and January 2009 opinions, both of which state that the Veteran's right knee condition was secondary to, and aggravated as a result of, "indirect increased offloading" and stress from the service-connected left knee.  The Board finds that these records provide sufficient medical evidence of a nexus between the Veteran's right knee arthritis and his service-connected left knee disability.  There is no medical opinion of record to refute these conclusions, nor is there any evidence to show that such disability is related to anything other than the in-service discovery of osteochondritis desiccans as well as the service-connected left knee condition.  

Indeed, in a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that there is ample evidence in this case favorable to the claim, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinion of record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the Veteran's hearing testimony, his service treatment records, the VA and private medical records and the positive September 2007, August 2008 and January 2009 opinions, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's current right knee arthritis is related to his military service and to his service-connected left knee disability.  The Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant direct service connection for arthritis of the right knee.  38 U.S.C.A. § 5107(b).  

      B.  Bilateral Hearing Loss

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

The Veteran maintains that he has bilateral hearing loss due to exposure to acoustic trauma while serving as an engineer in the U.S. military.  In an October 2007 statement, the Veteran explained that his hearing loss is the result of an injury sustained in service - specifically, exposure to acoustic trauma from the firing of small weapons and the detonation of explosive devices -during training and in combat.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, on his March 1966 examination conducted pursuant to his enlistment, the Veteran marked to have ear, nose or throat trouble and sinusitis in his medical history report.  However, the clinical evaluation of his ears and drums was found normal and he was found to have normal hearing at that time.  In particular, authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)

(NOTE: Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).  (VA used ASA standards on or before June 30, 1966.)  Those are the figures on the left of each column and are not in parentheses.  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  (VA has used ISO-ANSI standards, unless otherwise noted, since July 1, 1966.)  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

An August 1968 clinical record reflects that the Veteran was taken to a U.S. Army Hospital in Japan with fragment wounds in both the right and left thighs, and underwent a delayed primary closure procedure for treatment of these wounds.  The record also reflects that he suffered a perforation in his right tympanic membrane.  A September 1968 physical profile record reflects that the Veteran underwent physical reconditioning at the U.S. Army Hospital in Japan, and was found medically qualified for duty with temporary assignment limitations.  

On the November 1969 periodic evaluation, the clinical evaluation of the Veteran's ears and drums was shown to be normal, but he did mark to have running ears and sinusitis in his medical history report.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

5
LEFT
0
0
0

10

The April 1970 separation examination report shows that the Veteran denied having a medical history of ear, nose and throat trouble, but did mark to have running ears and sinusitis.  His hearing loss profile was 'H1', his ears and drums were found to be normal on clinical evaluation, and on the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

15
LEFT
5
0
0

0

In an October 2007 statement, the Veteran listed his duties in service, and described his exposure to loud noise while performing these duties.  The Veteran explained that he had extensive noise exposure during basic training, Advanced Individual Training, and during his months at the Engineering Officer Candidate School, and some of his in-service duties including training with small arms fire and learning how to use and detonate explosive devices.  In particular, the Veteran attributed his hearing loss to several explosions which took place near him during combat conditions Vietnam.  The Veteran contends that his hearing was severely damaged from being within close proximity of these explosions.   See Veteran's statements, dated in October 2007 and January 2009.  During his January 2011 Videoconference hearing, the Veteran described his experience in Vietnam.  He testified that his unit was overrun in their landing zone, and during the several hour conflict, there were multiple satchel charge, mortar round and rocket explosions.  He stated that one particular satchel charge exploded within a few feet from where he was standing, knocking him to the ground and causing him to suffer shrapnel wounds in his right thigh and the back of both legs, as well as a perforation in his right tympanic membrane.  He was medivaced to a U.S. Army Hospital in Japan, where he spent 47 days.  See Hearing Transcript, pp. 4-6.  According to the Veteran, within a week of arriving at this hospital, he began to notice that he was experiencing hearing problems.  See Hearing Transcript, p. 6

During his January 2011 videoconference hearing, the Veteran described the incident in Vietnam wherein he received several injuries.  According to the Veteran, his unit was overrun in their landing zone and during the several hour conflict, there were multiple satchel charge, mortar round and rocket explosions.  He testified that he was knocked to the ground on several occasions, and one particular satchel charge exploded within a few feet from where he was standing.  He suffered shrapnel wounds in his right thigh and the back of both legs as well as a perforated eardrum as a result of this incident, and was medivaced to a hospital in Japan where he spent forty-seven days recovering.  See Hearing Transcript, pp. 4-6.  The Veteran states that he noticed he was experiencing hearing problems within a week of arriving at the hospital.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's military records show his military occupational specialty was that of Combat Engineer, and his last duty assignment was with the 5th Engineer Battalion.  His DD 214 reflects that he had eleven months of foreign service, and his clinical records document his injuries, including the perforation in his right tympanic membrane, while serving in the Republic of Vietnam.  In addition, the record reflects that the Veteran received a Vietnam Service Medal, a Vietnam Campaign Medal, the Purple Heart Medal, and the Bronze Star Medal.  Furthermore, the Veteran remarked that he was not provided with any type of ear protection while performing his various duties in service.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  The questions remain, however, whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in December, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
55
70
LEFT
15
15
15
50
70

Speech audiometry revealed speech recognition ability of 100 percent in the right and left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings-as well as subsequent audiological evaluations-meet the requirements of 38 C.F.R. § 3.385 (2010).  

Thus the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  This question of the etiology of the Veteran's hearing loss is medical in nature and requires medical evidence for its resolution.  In this case, the medical evidence is conflicting about the matter.

During the December 2006 VA audiological evaluation, the Veteran provided his medical history and complained that his hearing loss first became apparent during service.  He described his in-service duties, and attributed his hearing loss to the explosion which took place in Vietnam within close proximity to where he stood.  The examiner also noted that the Veteran had exposure to loud sounds, including gunfire and explosive devices, while performing his duties as a combat engineer, and he was not provided with any form of hearing protection during this time.  It was further noted that the Veteran worked in construction since his separation from service, and reportedly used hearing protection all the time, expect during the earlier years.  The Veteran denied any recreational noise exposure and reported that his situation of greatest difficulty was trying to hear in the presence of background noise.  Based on her review of the records and audiological evaluation of the Veteran, the examiner concluded that the Veteran's bilateral hearing loss is less likely as not caused by or a result of his combat noise exposure.  The rationale given for the opinion was that the Veteran had normal hearing at the time of his discharge, and was only tested through the 4000 Hz frequency - therefore, if there was any decline between the 6000 - 8000 frequency range, it was not documented.  The examiner also noted that there was occupational noise exposure post-service as the Veteran stated that he did not use hearing protection during his earlier years working in construction.  

The Veteran later submitted a private letter from Dr. D.S. dated in October 2007, in which she discussed the Veteran's reported history of noise exposure during his period of active service.  She noted that the Veteran also sustained a rupture in his right tympanic membrane during an explosion, but that his exit audiogram from service did not document any hearing loss.  According to Dr. D.S., the Veteran reported to wear noise protection while using power tools and lawn equipment, and complained of increasing problems understanding and hearing when there was a significant amount of background noise or if more than one person spoke at the same time.  She indicated that his audiogram revealed borderline normal hearing bilaterally from 500 to 2000 HZ, but a moderate to severe bilateral sensorineural hearing loss above the 2000 Hz range.  She noted that while his speech reception thresholds were "15/20 (R/L) and his discrimination was excellent in both ears, the input level in a soundproof room is at 50 dB" and "[n]ot everyone speaks at this increased loudness, let alone in a completely quiet environment."  Based on Dr. D.S.'s opinion, the Veteran's "extensive noise exposure in the armed services has contributed to the deterioration of the acoustic nerve throughout his lifetime of normal noise exposure."  

The Veteran submitted another private opinion from Dr. D.S., dated in January 2011, in which she discussed the Veteran's medical history, and noted to have reviewed his service treatment records.  Dr. D.S. specifically mentioned the September 1968 clinical report which documented the Veteran's right tympanic membrane perforation, as well as the fragment wounds in both thighs.  According to her, when asked about his post-service noise exposure, the Veteran reported to wear hearing protection while performing his occupational duties as well as outdoor activities at home, and he relayed no other acoustic trauma after his separation from service.  Dr. D.S. also conducted an audiological evaluation of the Veteran in December 2010, the results of which are discussed in her opinion.  Concerning this, the results of December 2010 private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
70
LEFT
10
15
15
50
70

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  The Veteran's word recognition was shown to be 100 percent for both ears.  In addition, although it is not clear that the private physician used the Maryland CNC for speech discrimination testing and the regulation provides that requirements for a hearing loss "disability" will be met "when speech recognition scores using the Maryland CNC Test are less than 94 percent", the results of the Maryland CNC test may be used as a third alternative means to establish a current hearing loss disability if requirements are not met by the other two methods.  38 C.F.R. § 3.385.  Because one of the requirements was already met, the Maryland CNC Test is not needed to establish a current disability.

According to Dr. D.S., the Veteran had normal hearing through the 2000 frequency, "with a bilateral steeply sloping moderate-severe sensori-neural hearing loss [at] 3-8K Hz."  She explained that while the Veteran had a normal speech reception threshold (SRT) in a soundproof room with inputs at 55 decibels in the right ear and 50 decibels in the left, normal day to day encounters do not take place in a soundproof rooms without background noise, nor do people sustain a 50-55 decibel volume when speaking to the Veteran.  Based on the physician's review of the claims file and audiological evaluation of the Veteran, she diagnosed him with bilateral sensorineural hearing loss and concluded that the Veteran's noise exposure in the armed services has more likely than not contributed to his acoustic nerve degeneration.  

Neither examiner in this case provided a thorough discussion for the conclusions reached or the opinions rendered in the reports.  In rendering her negative opinion, the VA examiner explains that her conclusion is supported by the Veteran's audiological results at the time of discharge, "along with his history of combat noise exposure and occupational noise exposure without the use of hearing protection. . . ."  First, by noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  In addition, she also notes that audiological evaluation was only conducted through 4000 Hz, and any decline at 6000 - 8000 Hz was not tested, implying that there "may" have been noise-induced hearing loss which was not documented during the examination.  The Board finds the VA examiner's opinion to be equivocal, and concludes that "inferring" what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own  unsubstantiated medical conclusion), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, the VA examiner also seemed to imply that both the Veteran's combat exposure, as well as his post-service occupational noise exposure were factors which contributed to his hearing loss.  The Board notes that the Veteran did report to use hearing protection while working in construction, except for some time during his earlier years.  However, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his combat exposure, and the fact that he is service-connected for a rupture in his right tympanic membrane as a result of his combat exposure - all of which are well documented in his service treatment records.  While she accepts that the Veteran had combat exposure in service, it is unclear whether she ultimately concludes that such exposure was not a significant factor to his hearing loss.  If so, it would have been more helpful to the Board had the examiner stated why, in her opinion, it was unlikely that the Veteran's hearing loss was the result of his combat exposure instead of possible post-service noise exposure, rather than resting her opinion on the normal audiogram results upon separation - a statement which is also open for interpretation.  

On the other hand, the October 2007 and January 2011 private examiner considered the Veteran's description of his in-service experiences, his combat exposure, and injuries he sustained while in Vietnam, all of which are corroborated by the Veteran's service records.  The private examiner considered the Veteran's description of the noise exposure he experienced while serving in the military, and rendered an opinion based on these experiences.  While she acknowledged that his separation examination report revealed normal hearing, she noted that no testing was conducted above the 4000 Hz range, a fact that the VA examiner also took into consideration and which further implies that there "may" have been hearing loss upon his separation that was simply not documented in the record.  She also noted that the Veteran relayed no other experience involving acoustic trauma post-service.  Based on this evidence, she found that his noise exposure serving with the military more likely than not contributed to his acoustic nerve degeneration.  

It would have also been helpful if the private physician brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by acoustic trauma in service as opposed to some other cause.  However, the Board finds it unnecessary to remand this case again for another medical opinion.  Instead, given that the positive October 2007 and January 2011 opinions indicate that, at minimum, the high frequency sensorineural portion of the Veteran's hearing loss is consistent with hearing loss due to noise exposure, and the record reflects that he served in combat, had minimal post-service occupational noise exposure and no recreational noise exposure and the fact that the Board has conceded that the Veteran had noise exposure in service, the Board will resolve any reasonable doubt about the connection between the current hearing loss and the noise-exposure in service in his favor and grant service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received, the claim for service connection for right knee arthritis is reopened.  This portion of the Veteran's appeal is granted.  

Service connection for right knee arthritis is granted.  

Service connection for bilateral hearing loss is granted.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


